Citation Nr: 0335872	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-06 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1951 to December 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Although the Act was in effect nearly one year at the time 
the RO received the veteran's claim for TDIU, a review of the 
record reveals that he was never informed of the VCAA or its 
requirements.  Moreover, neither the duty to assist nor 
notification requirements have been fully met.  Specifically, 
the veteran was not informed of what specific evidence to 
substantiate the claim he must obtain, and what specific 
evidence to substantiate the claim will be retrieved by the 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

While the veteran contends that nonservice-connected 
disabilities prevent him from working, he also asserts that 
he is unemployable due to a generalized anxiety disorder for 
which he is service-connected.  Since it is possible that 
unemployability due to generalized anxiety disorder could 
exist separate and apart from nonservice-connected 
disabilities, a VA examination is necessary to obtain an 
opinion to address this possibility.

Finally, the RO is advised to make efforts to obtain records 
of any ongoing treatment the veteran received for generalized 
anxiety disorder during the pendency of the appeal that have 
not been associated with the file.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must contact the veteran and 
specifically inform him of the VCAA, VA's 
duty to assist, and the notification 
requirements of the Act.  In doing so, 
the RO must notify the claimant what 
evidence to substantiate the claim he 
personally must obtain, and what evidence 
to substantiate the claim will be 
retrieved by VA.

2.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers that have treated him for 
generalized anxiety disorder since 
January 2001.  Obtain records from each 
healthcare provider the veteran 
identifies for association with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a written 
notation to that effect should be placed 
in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard.

3.  After the above development has been 
completed, to the extent possible, the 
veteran should be afforded a psychiatric 
examination to determine the nature and 
severity of his generalized anxiety 
disorder.  The claims folder must be made 
available to the psychiatrist for review 
in conjunction with the examination.  A 
notation to the effect that the records 
were reviewed should be included in the 
examination report.  Psychological 
testing should be ordered if deemed 
necessary by the psychiatrist.  A 
complete history as well as all 
subjective complaints and objective 
findings must be reported in detail.  The 
psychiatrist should render an opinion as 
to what effect generalized anxiety 
disorder has on the veteran's social and 
industrial adaptability.  A Global 
Assessment Functioning (GAF) score should 
be provided that reflects the level of 
functioning due solely to generalized 
anxiety disorder along with an 
explanation of the score assigned.

The psychiatrist should offer an opinion 
as to the impact that the veteran's 
generalized anxiety disorder has on his 
ability to obtain and maintain 
substantially gainful employment.  The 
examiner should also address whether the 
veteran's generalized anxiety disorder 
alone renders him unemployable without 
regard to his age or the impact of any 
nonservice-connected disorders.  All 
findings and the complete rationale for 
all opinions expressed should be clearly 
set forth in the report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim. 

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  Upon ensuring that the provisions of 
the VCAA have been complied with, the RO 
should again review the claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




